DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae (US 2014/0240305).

Regarding Claim 1 (Original), Chae teaches a display substrate, comprising
a substrate [¶0005, ¶0007, and fig. 1 @10],
a first power line [fig. 1 @P1 and fig. 6 @VDD, ¶0047] on the substrate [¶0037],
a second power line [fig. 1 @P2 and fig. 6 @VSS], and
a plurality of pixel groups [fig. 1 @PX], wherein 
each of the plurality of pixel groups [fig. 1 @PX] comprises a plurality of pixels [fig. 1 @PX(R), PX(G), and PX(B)] arranged in a first direction [fig. 1 @X or horizontal], 
the plurality of pixel groups [fig. 1 @PX] are arranged in a second direction [fig. 1 @Y or vertical] parallel to an extending direction of the first power line [fig. 1 and ¶0047 teach a first extending direction of P1 the Y or vertical direction]
the second direction [fig. 1 @Y or vertical] is different from and intersects with the first direction [fig. 1 @X or horizontal],
each of the plurality of pixels [fig. 1 @PX(R), PX(G), and PX(B)] comprises a light emitting unit [fig. 6 @OLED (R)), OLED (G) and OLED (B), respectively] having a first electrode [fig. 6 @OLED anode (unlabeled)] and a second electrode [fig. 6 @OLED cathode (unlabeled)], 
the first electrode [fig. 6 @anode] of the light emitting unit [Note: this limitation does not require each first electrode to be associated with a different additional resistor, fig. 6 @OLED (R)] is coupled to the first power line [fig. 6 @VDD] through an additional resistor [fig. 6 @R_com_top] with an additional resistance [¶0060 (value of line resistor)], and 
the second electrode [fig. 6 @cathode] of the light emitting unit [fig. 6 @OLED (R)] is coupled to the second power line [fig. 6 @VSS] through an equivalent resistor [fig. 6 @R_com_bot] with an equivalent resistance [¶0061 (value of line resistor)], wherein 
the plurality of pixels [fig. 1 @PX(R), PX(G), and PX(B) and fig. 6 @OLED (R)), OLED (G) and OLED (B)], in a same pixel group [fig. 6 illustrates a same pixel group] have substantially a same sum of the equivalent resistance and the additional resistance [each pixel in fig. 6 has an equivalent resistance of R_com_top and an additional resistance of R_com_bot , the sum for each pixel of the group is R_com_top + R_com_bot].

Regarding Claim 19 (Original), Chae teaches the display substrate of Claim 1, wherein each of the plurality of pixels further comprises 
a pixel driving circuit [fig. 2] for driving a light emitting unit to emit light [fig. 2 @OLED_R], 
the pixel driving circuit comprising a driving transistor [fig. 2 @TR2 and fig. 6 @TR_R], a second capacitor [fig. 2 @C and fig. 6 @C_R], and a third transistor [fig. 2 @TR1], wherein 
a first electrode of the driving transistor [fig. 6 @TR_R] is coupled to a first power line [fig. 6 @VDD] through the additional resistor [fig. 6 @R_com_top], 
a second electrode of the driving transistor [fig. 6 @TR_R] is coupled to a first electrode of the light emitting unit [fig. 6 @OLED_R], 
a gate of the driving transistor [fig. 6 @TR_R] is coupled to a first electrode of the second capacitor [fig. 2 @C] and 
a first electrode of the third transistor [fig. 2 @TR1], a second electrode of the second capacitor [fig. 2 @C] is coupled to the first electrode of the driving transistor [fig. 2 @TR2], 
a second electrode of the third transistor [fig. 2 @TR1] is coupled to a data line [fig. 2 @Vdata], and 
a gate of the third transistor [fig. 2 @TR1] is coupled to a light emitting control signal line [fig. 2 @S(i), ¶0042 teaches the scan line controlling light emission]. 

Regarding Claim 20 (Original), Chae teaches the display substrate of Claim 1,
Is part of a display device [¶0005 teaches fig. 1 @10 includes a substrate and ¶0037 teaches display device (fig. 1 @1) includes fig. 1 @10].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Jeong (US 2013/0222356).  All reference is to Chae unless indicated otherwise.

Regarding Claim 2 (Original), Chae teaches the display substrate of Claim 1, wherein each of the plurality of pixels further comprises 
a pixel driving circuit [fig. 2] for driving the light emitting unit [fig. 2 @OLED_R] to emit light, 
the pixel driving circuit comprises a first electrode of the driving transistor [fig.  6 @TR_R] is coupled to the first power line [fig. 6 @VDD] through the additional resistor [fig. 6 @R_com_top]
Chae in view of Kim does not teach the pixel driving circuit comprises a first capacitor, a driving transistor, and a light emitting control transistor, and a gate of the driving transistor is coupled to a first electrode of the first capacitor, a second electrode of the first capacitor is coupled to a data line, a second electrode of the driving transistor is coupled to a first electrode of the light emitting control transistor, a second electrode of the light emitting control transistor  is coupled to the first electrode of the light emitting unit, and a gate of the light emitting control transistor is coupled to a light emitting control signal line
Jeong teaches the pixel driving circuit [fig. 5 @242] comprises 
a first capacitor [fig. 5 @Cst], a driving transistor [fig. 5 @M2], and a light emitting control transistor [fig. 5 @M3], and 
a gate of the driving transistor [fig. 5 @M2] is coupled to a first electrode of the first capacitor [fig. 5 @Cst], 
a second electrode of the first capacitor [fig. 5 @Cst] is coupled to a data line [fig. 5 @Dm], 
a second electrode of the driving transistor [fig. 2 @T0] is coupled to a first electrode of the light emitting control transistor [fig. 5 @M3], 
a second electrode of the light emitting control transistor [fig. 5 @M3] is coupled to the first electrode of the light emitting unit [fig. 5 @OLED], and 
a gate of the light emitting control transistor [fig. 5 @M3] is coupled to a light emitting control signal line [fig. 5 @CL]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a pixel driving circuit of four transistors and a capacitor, as taught by Jeong, into the display substrate, taught by Chae, so the threshold voltage of the driving transistor may be stably compensated for using a pixel that requires no more than four transistors (Jeong: ¶0023).

Claim 9 (Original), Chae in view of Jeong teaches the display substrate of Claim 2, wherein 
the first power line [fig. 1 @P1] is provided at one side [top] of the plurality of pixel groups [fig. 1 @PX], and 
the second power line [fig. 2 @P2] is provided at the other side [bottom], which is opposite to the one side, of the plurality of pixel groups [fig. 1 illustrates the claimed structure].

Regarding Claim 12 (Original), Chae in view of Jeong teaches the display substrate of Claim 9, wherein 
the first power line [fig. 1 @P1 and fig. 6 @VDD, ¶0047] is coupled to corresponding additional resistors [fig. 6 @R_com_top] through a plurality of third signal lines [fig. 1 @unlabeled lines connecting PX to P1], respectively; and 
the second power line [fig. 1 @P2 and fig. 6 @VSS] is coupled to corresponding equivalent resistors [fig. 6 @R_com_top] through a plurality of fourth signal lines [fig. 1 @unlabeled lines connecting PX to P2], respectively. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Jeong and Lee (US 2021/0210585).  All reference is to Chae unless indicated otherwise.

Regarding Claim 3 (Original), Chae in view of Jeong teaches the display substrate of Claim 2, wherein 
the second power line [fig. 1 @P2 and fig. 6 @VSS] 
Chae in view of Jeong does not teach the second power line [fig. 1 @P2 and fig. 6 @VSS] comprises a first sub-power line and a second sub-power line respectively provided at both sides of each of the plurality of pixel groups.
Lee teaches a second power line [fig. 5 @170, ELVSS] comprises a first sub-power line [fig. 5 @170a (construed as the left half of fig. 5 @170] and a second sub-power line [fig. 5 @170b (construed as the right half of fig. 5 @170] respectively provided at both sides of each of the plurality of pixel groups [fig. 5 @DA, fig. 5 illustrates claimed arrangement]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to configure the second power line to be provided on both sides of a pixel array, as taught by Lee, into the display substrate, taught by Chae in view of Jeong in order to reduce the connection length from the low voltage power supply to each pixel which will reduce the variations in the low voltage power supply caused by I2R losses. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Jeong, Lee, and Byun (US 2020/0273940).  All reference is to Chae unless indicated otherwise.

Regarding Claim 4 (Original), Chae in view of Jeong and Lee teaches the display substrate of Claim 3, wherein 
the first power line [Lee: fig. 5 @160,¶0095, ELVDD] is provided between [Lee: fig. 5 teaches claimed arrangement] the first sub-power line [fig. 5 @170a and the second sub-power line [fig. 5 @170b (construed as the right half of fig. 5 @170]
Chae in view of Jeong and Lee does not teach an orthographical projection of the high power line on the substrate is substantially located at a bisector of an orthographical projection of the plurality of pixel groups on the substrate.
Byun teaches an orthographical projection of the high power line on the substrate [construed as the grid pattern illustrated in fig. 2 @390, fig. 2 @390, ELVDD, ¶0072, “The high power supply voltage (e.g., high power supply voltage ELVDD of FIG. 5) may be generated from the external device 101, and the high power supply voltage may be provided to the second power supply wire 390”]
Is substantially located [high power line is almost exactly located on the bisecting line] at [after drawing a line dividing fig. 2 @10 into equal parts, portions of grid pattern 390 almost overlap the drawn line which is construed as the grid pattern being substantially located on a line bisecting the display area 10]
a bisector of an orthographical projection of the plurality of pixel groups on the substrate [construed as a line dividing display area 10 (illustrated in figs. 1, 2, and 3A) into two equal areas]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of routing the high voltage power supply through the center of a display area, as taught by Byun, into the display substrate, taught by Chae in view of Jeong and Lee in order to reduce the length of electrode required to connect each pixel to the power source, thereby reducing the variations in the high voltage  power supply cause by I2R losses. 

Regarding Claim 7 (Original),  Chae in view of Jeong, Lee, and Byun teaches the display substrate of Claim 4, wherein 
the first sub-power line [Lee: fig. 5 @170a (construed as the left half of fig. 5 @170] is coupled to corresponding equivalent resistors [fig. 6 @ R_com_bot] through a plurality of first signal lines [construed as the line resistor connecting each OLED to (Lee: fig. 5 @170a)], respectively; and
the second sub-power line [Lee: fig. 5 @170b (construed as the right half of fig. 5 @170 ] is coupled to corresponding equivalent resistors [fig. 6 @ R_com_bot] through a plurality of second signal lines [construed as the line resistor connecting each OLED to (Lee: fig. 5 @170b), ¶0061, “The bottom equivalent resistor R_com_bot may be a line resistor between the red, green, and blue organic light emitting diodes OLED_R, OLED_G, and OLED_B, and the saturation voltage value of the second power source voltage VSS”], respectively.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Jeong, Lee, Byun, and Kim (US 2012/0050344). All reference is to Chae unless indicated otherwise.

Regarding Claim 5 (Original), Chae in view of Jeong, Lee, and Byun teaches the display substrate of Claim 4
the additional resistors of the plurality of pixels in the same pixel group are formed as a connection line  continuously extending in the first direction
Kim teaches additional resistors [fig. 5 @R1 and R2 and R3, ¶0067, “When the resistance values of the fifth switching elements T5, which are the power source supply switching elements, are denoted by R1, R3, R5, then R1>R3>R5>from the first region A adjacent to the power source supply pad unit 130 toward the second region B”] of a plurality of pixels in the same pixel group [fig. 5 @T1 three are illustrated] are formed [fig. 5(a) @128a, ¶0075, “Referring to FIG. 6, the line width of a first active layer 128a, which forms the fifth switching element T5 of the sub pixel 115 provided in the first region A adjacent to the power source supply pad unit, may be designed so as to be larger than the line width of a second active layer 128b which forms the fifth switching element T5 of the second region B”] as a connection line [fig. 6 @128a connects VDD2 to T5] continuously extending in a first direction [comparing fig. 6 @128a and fig. 6 @128b illustrates connection line (difference in line width) extends in the horizontal or first direction]
Before the application was filed it would have been obvious to one of ordinary skill in the art to control the resistance of pixel power wiring by varying the line width of a metal layer connecting the pixel to the power wiring, as taught by Kim, into the display substrate, taught by Chae in view of Jeong, Lee, and Byun in order compensate for IR drop in the power source wiring lines (Kim: ¶0010 and ¶0011).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Jeong and Kim. All reference is to Chae unless indicated otherwise.

Regarding Claim 10 (Original), Chae in view of Jeong teaches the display substrate of Claim 9
Chae in view of Jeong does not teach the additional resistors  of all pixels of the plurality of pixel groups are formed to have a planar-shaped structure which is continuous
Kim teaches additional resistors [fig. 6 @128a and 128b] of all pixels of a plurality of pixel groups [fig. 5 @ R1 and R2 and R3] are formed to have a planar-shaped structure which is continuous [¶0075, fig. 6 @128a and 128b are planar shaped] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to control the resistance of pixel power wiring by varying the line width of a metal layer connecting the pixel to the power wiring, as taught by Kim, into the display substrate, taught by Chae in view of Jeong in order compensate for IR drop in the power source wiring lines (Kim: ¶0010 and ¶0011).

Regarding Claim 16 (Original), Chae in view of Jeong and Kim teaches the display substrate of Claim 10, wherein 
the driving transistor of each of the plurality of pixels [Kim: fig. 56A @T1] is coupled to the planar-shaped structure [Kim: fig. 6 A illustrates T1 coupled to 128a].

Allowable Subject Matter
Claims 6, 8, 11, 13-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Douglas M Wilson/Examiner, Art Unit 2694